DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
As of the Office Action dated November 27, 2020 claims 1-8, 10-14 and 17-23 were pending and claims 1-8, 10-14 and 17-23 stood rejected.  Claims 1, 6, 11, 13 and 18 have been amended.  No claims have been added or cancelled.  Claims 1-8, 10-14 and 17-23 are therefore currently pending and are presented for examination on the merits.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on December 9, 2020, January 5, 2021 and April 16, 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
Applicant’s argument with regard to the 35 U.S.C. § 103 rejection of claims 1-5 as being unpatentable in view of Kelsey, Marson, Bellare and Kapoor has been fully considered but is moot in view of the new grounds of rejection.
Applicant’s argument with regard to the 35 U.S.C. § 103 rejection of claims 6-8, 10, 11, 13, 14 and 17-22 as being unpatentable in view of Marson and Kapoor has been fully considered but is moot in view of the new grounds of rejection.
Applicant’s argument with regard to the 35 U.S.C. § 103 rejection of claim 12 as being unpatentable in view of Marson and Kapoor and in further view of Kelsey has been fully considered but is moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kelsey et al. (“Signed Syslog Messages”, Internet Engineering Task Force Proposed Standard RFC 5848, May 2010, 40 pages, hereinafter referred to as Kelsey) in view of Marson et al. (“Even more practical secure logging: Tree-Based Seekable Sequential Key Generators”, January 16, 2015, 17 pages, hereinafter referred to as Marson) in view of Bellare et al. (“Forward-Security in Private-Key Cryptography”, November 18, 2002, 24 pages, hereinafter referred to as Bellare) in view of Parker et al. (U.S. Patent Publication 2018/0068304, hereinafter referred to as Parker)
As per claim 1
Kelsey discloses receiving, via a first input and by the one or more computer servers of the service provider, a first request to record a first transaction of the temporally ordered sequence, the first request specifying first transaction data and a transaction signature created with a private key of an asymmetric cryptographic key pair 
Kelsey discloses verifying, via the one or more computer servers of the service provider, the transaction signature using a public key of the asymmetric cryptographic key pair to ensure that the first request is from the merchant (1 ¶ 5 and 6, 5.1 “b”, 7.1 “b” “1”)
Kelsey discloses adding, via, the one or more computer servers of the service provider, a first entry in the account journal to record at least a portion of the first transaction data (1 ¶ 1, 2, 5, 7.1 “b”)
Kelsey discloses receiving, via a second input to the application and by the one or more computer servers of the service provider, a second request to record a second transaction, the second request specifies second transaction data and being immediately subsequent to the first transaction in the temporally ordered sequence of accounting transactions (1 ¶ 1, 3, 6, 4.2.3 ¶ 2, “d. ‘3’”, 5.2.1 “b” “3” and the final paragraph, 5.3.2.9 ¶ 2, 8.1 ¶ 2)
Kelsey discloses adding, via the one or more computer servers of the service provider, a second entry in the account journal via the journal manager to record at least a portion of the second transaction data (1 ¶ 1, 2, 5, 7.1 “b”)
Kelsey does not explicitly disclose determining, via the one or more computer servers of the service provider, a first authentication tag of the first entry based at least 
Marson teaches associating, via the one or more computer servers of the service provider, the first authentication tag with the first journal entry (Abstract, 3.3)
Marson teaches calculating, via the one or more computer servers of the service provider a second sequential key by applying a one-way function to the first sequential key (1, page 2 “The challenge of seekability”, 3.1, 5)
Marson teaches determining, via the one or more computer servers of the service provider, a second authentication tag of the second entry based at least in part on the second sequential key (1, page 2 “The challenge of seekability”, 3.1, 3.3, 5)
Marson teaches associating, via the one or more computer servers of the service provider, the second authentication tag, with the third journal entry (Abstract, 3.3)
Marson teaches verifying, via the one or more computer servers of the service provider, the integrity of the first account journal based on at least one of the first authentication tag or the second authentication tag (1, page 2 “The challenge of seekability” “…in order to verify a log record of a certain epoch t, first needs to recover the corresponding key Kt”, 3.1, 3.3, “in every epoch i, corresponding key Ki is used to instantiate a message authentication code (MAC) that equips all occurring log 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the signed syslog messages of Kelsey with the tree-based seekable sequential key generators of Marson for the purpose of obviating the need for a log auditor to computed millions of hash iterations before recovering the correct verification key (Abstract).
Neither Kelsey nor Marson explicitly disclose discarding, via the one or more computer servers of the service provider, the first sequential key. Bellare teaches discarding the first sequential key (Section 1 on page 4 in paragraph under heading “Forward-Secure Message Authentication”, 3.2 under heading “Key-evolving message authentication schemes”, 5.2 under heading “Key-evolving symmetric encryption schemes”)
Bellare teaches discarding, via the one or more computer servers of the service provider, the second sequential key (Section 1 on page 4 in paragraph under heading “Forward-Secure Message Authentication”, 3.2 under heading “Key-evolving message authentication schemes”, 5.2 under heading “Key-evolving symmetric encryption schemes”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the signed syslog messages of Kelsey with the tree-based seekable sequential key generators of Marson with the forward-security in private-key cryptography of Bellare for the purpose of preventing data that has been previously 
Although Kelsey discloses a vendor in section 1 neither Kelsey nor Marson or Bellaire explicitly disclose providing, by the one or more computer servers of the service provider and to a client device operable by the merchant, an application enabling the service provider to process payments for transactions of the merchant and to record transactions in the two or more account journals of the merchant, wherein the two or more account journals are maintained on the one or more computer servers of the service provider.  Parker teaches providing, by the one or more computer servers of the service provider and to a client device operable by the merchant, an application enabling the service provider to process payments for transactions of the merchant (0002, 0009, 0041-0042, claim 2) and to record transactions in the two or more account journals of the merchant, wherein the two or more account journals are maintained on the one or more computer servers of the service provider (Abstract, 0007, claim 1)
Parker teaches that the transaction data is recorded in two or more journal entries (Abstract, 0007, claim 1)
Parker teaches adding, via the one or more computer servers associated with the network-based accounting service, a second journal entry in a second account journal of the two or more account journals to record at least another portion of the first transaction data, wherein the second journal entry at least partially offsets the first journal entry (Abstract, 0007, claim 1)
Parker teaches receiving, via a second input to the interface and by the one or more computer servers associated with the network-based accounting service, a 
Parker teaches adding, via the one or more computer servers associated with the network-based accounting service, a third journal entry in the first account journal to record at least a portion of the second transaction data (Abstract, 0007, claim 1)
Parker teaches receiving a request to record and process payments (Abstract, 0007, 0045-0046, 0062)
Parker teaches processing, based at least in part on the first transaction data and via the one or more computer servers of the service provider, the first payment (Abstract, 0007, 0045-0046, 0062)
Parker teaches processing, based at least in part on the first transaction data and via the one or more computer servers of the service provider, the second payment (Abstract, 0007, 0045-0046, 0062)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the signed syslog messages of Kelsey with the tree-based seekable sequential key generators of Marson with the forward-security in private-key cryptography of Bellare with the journal entry payment hub of Parker for the purpose of ensuring that each party is correctly paid or made whole (0003).
As per claim 2

Marson teaches recalculating, by the one or more computer servers of the service provider, the second sequential key based at least in part on a root key (Abstract, 1 at the paragraph “Forward-secure cryptography for log file protection” and at the two paragraphs “The challenge of seekability”, 3.3, 3.4, 4.1, 4.2, 4.4)
Marson teaches determining, by the one or more computer servers of the service provider a third authentication tag of the third journal entry based at least in part on recalculating the second sequential key (Abstract, 1 at the paragraph “Forward-secure cryptography for log file protection” and at the two paragraphs “The challenge of seekability”, 3.3, 3.4, 4.1, 4.2, 4.4)
Marson teaches verifying, by the one or more computer servers of the service provider, that the third authentication tag matches the second authentication tag (Abstract, 1 at the paragraph “Forward-secure cryptography for log file protection” and at the two paragraphs “The challenge of seekability”, 3.3, 3.4, 4.1, 4.2, 4.4, conclusion)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the signed syslog messages of Kelsey with the tree-based seekable sequential key generators of Marson for the purpose of obviating the need for a log auditor to computed millions of hash iterations before recovering the correct verification key (Abstract).
As per claim 3

Marson discloses obtaining, by the one or more computer servers of the service provider, the first sequential key via the authentication manger (Abstract, 1 at the paragraph “Forward-secure cryptography for log file protection” and at the two paragraphs “The challenge of seekability”, 3.3, 3.4, 4.1, 4.2, 4.4)
Marson teaches recalculating, by the one or more computer servers of the service provider, the second sequential key by applying the one-way function to the first sequential key (Abstract, 1 at the paragraph “Forward-secure cryptography for log file protection” and at the two paragraphs “The challenge of seekability”, 3.3, 3.4, 4.1, 4.2, 4.4)
Marson discloses determining, by the one or more computer servers of the service provider, a third authentication tag of the third journal entry based at least in part on recalculating the second sequential key (Abstract, 1 at the paragraph “Forward-secure cryptography for log file protection” and at the two paragraphs “The challenge of seekability”, 3.3, 3.4, 4.1, 4.2, 4.4)
Marson discloses verifying, by the one or more computer servers of the service provider, that the third authentication tag matches the second authentication tag (Abstract, 1 at the paragraph “Forward-secure cryptography for log file protection” and at the two paragraphs “The challenge of seekability”, 3.3, 3.4, 4.1, 4.2, 4.4, conclusion)

As per claim 4
Marson discloses wherein the one-way function produces a seekable sequence of keys, the first and second sequential keys being two of the seekable sequence of keys (Abstract, 1 at the paragraph “Forward-secure cryptography for log file protection” and at the two paragraphs “The challenge of seekability”, 3.3, 3.4, 4.1, 4.2, 4.4, conclusion)
As per claim 5
Marson discloses generating, by the one or more computer servers of the service provider, a random root key (Abstract, 1 at the paragraph “Forward-secure cryptography for log file protection” and at the two paragraphs “The challenge of seekability”, 3.3, 3.4, 4.1, 4.2, 4.4, conclusion)
Marson discloses calculating, by the one or more computer servers of the service provider, the first sequential key by applying the one-way function to the random root key (Abstract, 1 at the paragraph “Forward-secure cryptography for log file protection” and at the two paragraphs “The challenge of seekability”, 3.3, 3.4, 4.1, 4.2, 4.4, conclusion)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the signed syslog messages of Kelsey with the tree-based 
As per claim 23
Parker teaches wherein the application comprises an application programming interface to enable the client device to exchange data with the one or more computer servers of the service provider (Abstract, 0042, 0045, 0053)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the signed syslog messages of Kelsey with the tree-based seekable sequential key generators of Marson with the forward-security in private-key cryptography of Bellare with the journal entry payment hub of Parker for the purpose of ensuring that each party is correctly paid or made whole (0003).
Claims 6-8, 10-11, 13-14 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Marson in view of Parker.
As per claim 6
Marson discloses receiving, at the server computing system and via the application, first transaction data for a first transaction (Section 1 regarding computer log files recording a large variety of system events on page 1, Section 1 on page 2 in paragraph under heading “Forward-Secure cryptography for log file protection, 3.3)
Marson discloses adding, by the server computing system, a first data entry to a data structure to record at least a portion of the first transaction data, wherein the data structure is associated with an account journal of the one or more account journals and the first data entry corresponds to a first journal entry (Section 1 regarding computer log 
Marson discloses determining, by the server computing system, a first authentication tag to associate with the first data entry based at least in part on a first authentication key, wherein the first authentication key is one of a forward-secure sequence of authentication keys, wherein the first authentication tag comprises a first message authentication code determined by the server computing system based on a plurality of fields of the first journal entry and the first authentication key (1, page 2 “The challenge of seekability”, 3.1, 3.3, 5)
Marson discloses associating, by the server computing system, the first authentication tag with the first data entry (1 page 2 “Here, each log entry is stored together with a specific authentication tag that is generated and verified using a secret key”, 3.1, 3.3 “in every epoch i, corresponding key Ki is used to instantiate a message authentication code (MAC) that equips all occurring log messages with an authentication tag”, 5)
Marson discloses receiving, by the server computing system and via the application, second transaction data for a second transaction (Section 1 on page 2 in paragraph under heading “Forward-Secure cryptography for log file protection”, 3.3, “in every epoch i, corresponding key Ki is used to instantiate a message authentication code (MAC) that equips all occurring log messages with an authentication tag”)
Marson discloses adding, by the server computing system, a second data entry to the data structure to record at least a portion of the second transaction data, wherein the second data entry follows the first data entry in an ordered sequence of data entries, 
Marson discloses determining, by the server computing system, a second authentication tag of the second data entry based at least in part on a second authentication key, wherein the second authentication tag comprises a second message authentication code determined by the server computing system based on a plurality of fields of the second journal entry and the second authentication key, wherein the second authentication key follows the first authentication key in the forward-secure sequence of authentication keys (1, page 2 “The challenge of seekability”, 3.1, 3.3, “in every epoch i, corresponding key Ki is used to instantiate a message authentication code (MAC) that equips all occurring log messages with an authentication tag”, 5)
Marson discloses associating, by the server computer system, the second authentication tag in association with the second data entry (Abstract, 3.3)
Marson does not explicitly disclose providing, by a server computing system of a service provider providing at least a network-based accounting service, and to a client device operable by a merchant associated with a network-based accounting service, an application enabling the merchant to (i) provide merchant services availed by the service provider and (ii) record transactions associated with at least the merchant services in two or more journal data structures of the merchant, wherein the two or more journal data structures are managed by the server computing system of the service provider.  providing, by the one or more computer servers of the service provider and to a client device operable by the merchant, an application enabling the service provider to 
Parker teaches that the transaction data is recorded in two or more journal entries (Abstract, 0007, claim 1)
Parker teaches adding, via the one or more computer servers associated with the network-based accounting service, a second journal entry in a second account journal of the two or more account journals to record at least another portion of the first transaction data, wherein the second journal entry at least partially offsets the first journal entry (Abstract, 0007, claim 1)
Parker teaches receiving, via a second input to the interface and by the one or more computer servers associated with the network-based accounting service, a second request to record a second transaction, wherein: the second request specifies second transaction data to be recorded in two or more additional journal entries;  the two or more additional journal entries offset one another in different account journals of the two or more account journals; and the second transaction is immediately 
Parker teaches adding, via the one or more computer servers associated with the network-based accounting service, a third journal entry in the first account journal to record at least a portion of the second transaction data (Abstract, 0007, claim 1)
Parker teaches receiving a request to record and process payments (Abstract, 0007, 0045-0046, 0062)
Parker teaches processing, based at least in part on the first transaction data and via the one or more computer servers of the service provider, the first payment (Abstract, 0007, 0045-0046, 0062)
Parker teaches processing, based at least in part on the first transaction data and via the one or more computer servers of the service provider, the second payment (Abstract, 0007, 0045-0046, 0062)
It would have been obvious to one of ordinary skill in the art at the time of the tree-based seekable sequential key generators of Marson with the journal entry payment hub of Parker for the purpose of ensuring that each party is correctly paid or made whole (0003).
As per claim 7
Marson discloses determining, by the server computing system, the second authentication key by applying a one- way function to the first authentication key (Abstract, Section 1 on page 2 in paragraph under heading “Forward-Secure cryptography for log file protection”, and at the two paragraphs “The challenge of seekability”)
As per claim 8
Marson discloses using, by the server computing system, a random number generator to generate a root key (3.1, 3.3, 4.1, 4.2)
Marson discloses determining, by the server computing system, the first authentication key by applying a one-way function to the root key (1, 3.1, 3.3, 3.4, 4.1, 4.2, 4.3)
Marson discloses storing, by the server computing system the root key (3.3)
As per claim 10
Marson discloses receiving, by the server computing system and via the application, a third request to verify an authenticity of the third journal entry (Abstract, Section 1 on page 2 in paragraph under heading “Forward-Secure cryptography for log file protection”, and at the two paragraphs “The challenge of seekability”, 3.3, 3.4, 4.1, 4.2)
Marson discloses determining, by the server computing system, the second sequential key based at least in part on the root key (Abstract, 1 at the paragraph “Forward-secure cryptography for log file protection” and at the two paragraphs “The challenge of seekability”, 3.3, 3.4, 4.1, 4.2, 4.4)
Marson discloses calculating, by the server computing system, a third authentication tag of the third journal entry based at least in part on determining the second authentication key (Abstract, 1 at the paragraph “Forward-secure cryptography for log file protection” and at the two paragraphs “The challenge of seekability”, 3.3, 3.4, 4.1, 4.2, 4.4)

As per claim 11
Marson discloses receiving, by the server computing system, a third request to verify authenticity of the second authentication tag (Abstract, 1 at the paragraph “Forward-secure cryptography for log file protection” and at the two paragraphs “The challenge of seekability”, 3.3, 3.4, 4.1, 4.2)
Marson discloses obtaining, by the server computing system, the first authentication key via an authentication manager (Abstract, 1 at the paragraph “Forward-secure cryptography for log file protection” and at the two paragraphs “The challenge of seekability”, 3.3, 3.4, 4.1, 4.2, 4.4)
Marson teaches recalculating, by the server computing system, the second sequential key by applying the one-way function to the first sequential key (Abstract, 1 at the paragraph “Forward-secure cryptography for log file protection” and at the two paragraphs “The challenge of seekability”, 3.3, 3.4, 4.1, 4.2, 4.4)
Marson discloses calculating, by the server computing system, a third authentication tag of the third journal data entry based at least in part on recalculating the calculated second authentication key (Abstract, 1 at the paragraph “Forward-secure cryptography for log file protection” and at the two paragraphs “The challenge of seekability”, 3.3, 3.4, 4.1, 4.2, 4.4)

As per claim 13
Marson discloses receiving transaction requests from a client of the network-based accounting service provider, wherein each transaction request specifies a journal entry and an account journal, and wherein the transaction requests are associated with an ordered sequence of journal entries (Section 1 at the paragraph “Forward-secure cryptography for log file protection”, 3.3)
Marson discloses recording the ordered sequence of journal entries in a data structure corresponding to the account journal (Section 1 at the paragraph “Forward-secure cryptography for log file protection”, 3.3)
Marson discloses determining a first authentication tag of a first journal entry of the sequence of journal entries wherein the first authentication tag comprises a message authentication code determined based on a plurality of fields of the first journal entry and a first authentication key of a forward-secure sequence of authentication keys (Abstract, 1 at the paragraph “Forward-secure cryptography for log file protection” and at the two paragraphs “The challenge of seekability”, 3.3, 3.4, 4.1, 4.2, 4.4)
Marson discloses associating the first authentication tag with the first journal entry (Abstract, 1 at the paragraph “Forward-secure cryptography for log file protection” and at the two paragraphs “The challenge of seekability”, 3.3, 3.4, 4.1, 4.2, 4.4)

Marson discloses associating the second authentication tag with the second journal entry (Abstract, 1 at the paragraph “Forward-secure cryptography for log file protection” and at the two paragraphs “The challenge of seekability”, 3.3, 3.4, 4.1, 4.2, 4.4)
Marson does not explicitly disclose providing, by the one or more computer servers of the service provider and to a client device operable by the merchant, an application enabling the service provider to process payments for transactions of the merchant and to record transactions in the two or more account journals of the merchant, wherein the two or more account journals are maintained on the one or more computer servers of the service provider.  Parker teaches providing, by the one or more computer servers of the service provider and to a client device operable by the merchant, an application enabling the service provider to process payments for transactions of the merchant (0002, 0009, 0041-0042, claim 2) and to record transactions in the two or more account journals of the merchant, wherein the two or more account journals are maintained on the one or more computer servers of the service provider (Abstract, 0007, claim 1)

Parker teaches adding, via the one or more computer servers associated with the network-based accounting service, a second journal entry in a second account journal of the two or more account journals to record at least another portion of the first transaction data, wherein the second journal entry at least partially offsets the first journal entry (Abstract, 0007, claim 1)
Parker teaches receiving, via a second input to the interface and by the one or more computer servers associated with the network-based accounting service, a second request to record a second transaction, wherein: the second request specifies second transaction data to be recorded in two or more additional journal entries;  the two or more additional journal entries offset one another in different account journals of the two or more account journals; and the second transaction is immediately subsequent to the first transaction in the temporally ordered sequence of transactions (Abstract, 0007, claim 1)
Parker teaches adding, via the one or more computer servers associated with the network-based accounting service, a third journal entry in the first account journal to record at least a portion of the second transaction data (Abstract, 0007, claim 1)
Parker teaches receiving a request to record and process payments (Abstract, 0007, 0045-0046, 0062)
Parker teaches processing, based at least in part on the first transaction data and via the one or more computer servers of the service provider, the first payment (Abstract, 0007, 0045-0046, 0062)

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the tree-based seekable sequential key generators of Marson with the journal entry payment hub of Parker for the purpose of ensuring that each party is correctly paid or made whole (0003).
As per claim 14
Marson discloses determining the second authentication key based at least in part on the first authentication key (Abstract, 1 at the paragraph “Forward-secure cryptography for log file protection” and at the two paragraphs “The challenge of seekability”, 3.3, 4.2)
Marson discloses determining the forward-secure sequence of authentication keys based at least in part on a sequential key generator (Abstract, 1 at the paragraph “Forward-secure cryptography for log file protection” and at the two paragraphs “The challenge of seekability”, 3.3, 4.2)
As per claim 17
Marson discloses wherein the first journal entry is an initial journal entry of the sequence of journal entries and the first authentication key is an initial authentication key in the forward-secure sequence of authentication keys (Abstract, 1 at the paragraph “Forward-secure cryptography for log file protection” and at the two paragraphs “The challenge of seekability”, 3.3, 4.2)
Marson discloses generating a root key (3.1, 3.3, 4.1, 4.2)

As per claim 18
Marson discloses wherein the sequence of journal entries are recorded in response to transaction requests received from an entity other than the network-based accounting service (Abstract)
As per claim 19
Marson discloses wherein the first authentication key is an initial authentication key in the forward-secure sequence of authentication keys (Abstract, 1 at the paragraph “Forward-secure cryptography for log file protection” and at the two paragraphs “The challenge of seekability”, 3.3, 4.2)
Marson discloses using a random number generator to generate a root key (3.1, 3.3, 4.1, 4.2)
Marson discloses determining the first authentication key by applying a one-way function to the root key (1, 3.1, 3.3, 3.4, 4.1, 4.2, 4.3)
Marson discloses storing the root key (3.3).
As per claim 20
Marson discloses wherein the forward-secure sequence of authentication keys are seekable (Abstract, 1 at the paragraph “Forward-secure cryptography for log file protection” and at the two paragraphs “The challenge of seekability”, 3.3, 3.4, 4.1, 4.2, 4.4, conclusion).
As per claims 21 and 22

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Marson in view of Parker in view of Kelsey.
As per claim 12
Marson and Parker, while disclosing the limitations of claim 6, do not explicitly disclose receiving a request to record the first transaction, the request specifying first transaction data and a transaction signature created with a private key of an asymmetric cryptographic key.  Kelsey discloses receiving a request to record the first transaction, the first request specifying first transaction data and a transaction signature created with a private key of an asymmetric cryptographic key pair (1 ¶ 1, 3, 6, 4.2.3 ¶ 2, “d. ‘3’”, 5.2.1 “b” “3” and the final paragraph, 5.3.2.9 ¶ 2, 8.1 ¶ 2)
Kelsey teaches verifying the transaction signature using a public key of the asymmetric cryptographic key pair (1 ¶ 5 and 6, 5.1 “b”, 7.1 “b” “1”)
Kelsey discloses adding the first data entry in the account journal to record at least a portion of the first transaction data based at least in part on verifying the transaction signature (1 ¶ 1, 2, 5, 7.1 “b”)
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486.  The examiner can normally be reached on 5 to 7:15 AM and 10:45 AM to 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES D NIGH/Senior Examiner, Art Unit 3685